DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3 – 8, and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US Publication Number 2018/0184001, hereinafter “Yoshida”).

4.	As per claims 1, 8 and 15, Yoshida teaches a relay device (relay device 1 and 9a, figure 46), method and medium comprising: a first connecting unit (91a, figure 46) to be connected with a first interface (31, figure 46) of a first device (3, figure 46), the first interface being not compliant with USB (Universal Serial Bus) standard (accessory shoe connectivity to the camera, figures 45 and 46 paragraphs 393 to 398); a second connecting unit to be connected with a second interface of a second device (the second device is the smartphone 5, figure 8 which interfaces with the relay device which is seen to the combination of 1 and 9), the second interface being compliant with the USB standard (the smartphone communicates with the relay device through a wired USB connection, paragraph 105, where the terminal 121 in the relay device, figure 11 is of USB type according to paragraph 114); a first notifying unit that notifies the second device that the relay device is a USB device (s11, figure 19); a second notifying unit that notifies the first device that the second device has been connected to the second connecting unit (s12, figure 19); and a communicating unit that relays communication carried out between the second device and the first device (s14 to s20 steps seen between the different elements to allow for connectivity and data transfer via USB protocol).  

5.	As per claims 3 and 10, Yoshida teaches a relay device and method, further comprising a storage unit that stores identification information of the relay device indicating that the relay device can relay communication compliant with the USB standard (paragraph 114 shows that the relay device is according to the USB standard).  

6.	As per claims 4 and 11, Yoshida teaches a relay device and method, wherein the storage unit operates with power supplied from the first device through the first connecting unit (power transmitted from first device through connector, paragraph 382).  

7.	As per claims 5 and 12, Yoshida teaches a relay device and method, wherein the first connecting unit connects with an accessory shoe of the first device (accessory shoe connectivity to the camera, figures 45 and 46 paragraphs 393 to 398).  

8.	As per claims 6 and 13, Yoshida teaches a relay device and method, wherein the first device is capable of acting as a digital camera (camera 3, figure 8).  

9.	As per claims 7 and 14, Yoshida teaches a relay device and method, wherein the second device is capable of acting as a smartphone (smartphone 5, figure 8).
  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tupala (US Publication Number 2015/0293514).

12.	As per claims 2 and 9, Yoshida does not explicitly disclose wherein notifying the first device that the second device has been connected to the second connecting unit is performed in a case where a VBUS signal is supplied from the second device.  
However, Tupala discloses wherein notifying the first device that the second device has been connected to the second connecting unit is performed in a case where a VBUS signal is supplied from the second device (figure 2, 103 VBUS to 225 connection detection and notification, paragraphs 27 – 30).  
Yoshida and Tupala are analogous art because they are from the same field of endeavor of notification handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoshida and Tupala before him or her, to modify the signaling of Yoshida to include the connectivity notification via VBUS/USB of Tupala because it serves as a consistent metric wherein power transfer signals a confirmation of connectivity.
One of ordinary skill would be motivated to make such modification in order to enhance power functionality in the system (paragraphs 2 and 3) Therefore, it would have been obvious to combine Tupala with Yoshida to obtain the invention as specified in the instant claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nonaka teaches an adapter that has an accessory shoe terminal on one end and a USB interface on the other end handling communication therein between a camera and a USB device. Odagaki/Ohshima/Bodnar teach elements of multi-device communication with a USB standard. Noguchi/Takashima teach elements of an accessory shoe having digital signals transferred therein.  Chen teaches using a VBUS/USB connection to determine whether a connection is valid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184